Case 20-03142-KRH       Doc 58      Filed 07/20/21 Entered 07/20/21 09:10:37          Desc Main
                                   Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISCTRICT OF VIRGINIA
                                Richmond Division

In re: LECLAIRRYAN PLLC,                                    Case No. 19-34574-KRH
                                                            Chapter 7
                      Debtor.


LYNN L. TAVENNER,
as Chapter 7 Trustee,

                      Plaintiff,

v.                                                         Adv. Pro. No. 20-03142-KRH

ULX PARTNERS, LLC and
UNITED LEX CORPORATION,

                  Defendants.
____________________________________


                                            ORDER

       This matter comes before the United States Bankruptcy Court for the Eastern District of

Virginia (this “Court”) on Defendants’ ULX Partners, LLC’s and UnitedLex Corporation’s Motion

to Partially Dismiss the Complaint [ECF No. 17] (the “Motion”) filed by ULX Partners, LLC

(“ULXP”) and UnitedLex Corporation (“UnitedLex,” and, together with ULXP, the

“Defendants”), whereby the Defendants seek to dismiss Counts I, II, III, V, VI, VII, VIII, IX, X,

and XI of the Complaint [ECF No. 4] (the “Complaint”) filed by Lynn L. Tavenner (the “Trustee”),

in her capacity as Chapter 7 trustee for the bankruptcy estate of LeClairRyan PLLC. The Trustee

filed a response [ECF No. 25] to the Motion. The Defendants filed a reply [ECF No. 26] to the

Trustee’s response. The Court conducted a hearing (the “Hearing”) on the Motion on June 24,

2021, at which the Court heard argument on behalf of the Defendants and the Trustee. At the

conclusion of the Hearing, the Court took the Motion under advisement. After due consideration
Case 20-03142-KRH            Doc 58    Filed 07/20/21 Entered 07/20/21 09:10:37         Desc Main
                                      Document      Page 2 of 3



of the pleadings, the arguments of counsel at the Hearing, and the authorities cited by the parties

in their memoranda of law, and for the reasons stated in the Memorandum Opinion issued

contemporaneously with this Order, it is hereby

          ORDERED that the Motion is DENIED IN PART and GRANTED IN PART; and it is

further

          ORDERED that the Motion is DENIED as to Counts I, II, III, V, VI, VII, VIII, X, and XI

of the Complaint; and it is further

          ORDERED that the Motion is GRANTED as to Count IX of the Complaint; and it is

further

          ORDERED that the Defendants shall file their answer(s) no later than twenty-one (21)

days after entry of this Order.


Dated:       July 20, 2021                      /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE


                                              Entered on Docket: July 20, 2021

Copies to:

Erika L. Morabito
Quinn Emmanuel
1300 I Street, NW
Suite 900
Washington, DC 20005

Brittany Jane Nelson
Quinn Emmanuel
1300 I Street
Washington, DC 20005




                                                  2
Case 20-03142-KRH        Doc 58    Filed 07/20/21 Entered 07/20/21 09:10:37   Desc Main
                                  Document      Page 3 of 3



David G. Barger
Greenberg Traurig, LLP
1750 Tysons Blvd.
Suite 1000
McLean, VA 22102

Thomas John McKee, Jr.
Greenberg Traurig
1750 Tysons Blvd.
Suite 1000
McLean, VA 22102




                                             3
